Citation Nr: 1505043	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  14-07 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cause of death.  


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1941 to November 1945.  The Veteran died in February 2004.  The appellant claims as his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) from a rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

A hearing on this matter was held before the undersigned Veterans Law Judge in December 2014.  A copy of the hearing transcript has been associated with the Virtual VA file.  The file is also contained in part in Veterans Benefits Management System (VBMS) electronic file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant appeals the denial of service connection for cause of death.  The Veteran died in February 2004.  The appellant claims that the Veteran died from several causes to include prostate cancer.  She claims that his prostate cancer was caused by radiation exposure in service from being around nuclear bombs prior to actual testing.  

The Veteran's February 2004 death certificate lists the immediate cause of death as cardiac arrest due to myocardial infarction.  In September 2014, however, Dr. Rothman expressed that the Veteran's prostate cancer could have contributed to his death because of radiation colitis and lower gastrointestinal bleeding associated with it.  The record indicates that Dr. Rothman may be in the process of amending the Veteran's death certificate to reflect his current findings.  The appellant, however, has not provided a copy of the amended death certificate, which the Board finds is necessary to adjudicate this claim.  Thus, upon remand a certified copy of the Veteran's death certificate and any amendment(s) should be sought from the State of New Jersey.  Additionally, Dr. Rothman should be contacted to explain his rationale, to include whether the radiation colitis noted is thought related to claimed in-service potential radiation exposure, or is more likely due to treatment for bladder cancer.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a certified death certificate with any amendment(s) from the State of New Jersey.  Enlist the appellant's help as necessary to ensure that this is done.  Also contact Craig M. Rothman, M.D., to obtain a statement from him regarding any amendments he made or authorized regarding the cause of the Veteran's death.  He should be requested to explain his medical rationale, to include whether the radiation colitis was thought related to reported in service radiation exposure or was secondary to treatment for the bladder cancer.  That is, an opinion as to the cause of the radiation colitis should be requested.
 
2.  After the above has been completed, undertake any additional development as deemed necessary, including obtaining any additional medical evidence or opinion as necessary to address the cause of the Veteran's death as may be identified on any amended death certificate.  Thereafter, re-adjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any issue continues to be denied, the appellant and her representative must be provided a supplemental statement of the case.  The appellant must then be given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




